Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2021 and 9/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWABLE SUBJECT MATTER
Claims 1-20 allowed.

REASONS FOR ALLOWANCE
Claims 1, 12, and 20 include the following limitations below:  
“ … a first magnetic sheet disposed at the first surface; a second magnetic sheet at least partially overlapping the first magnetic sheet when viewed from above the rear plate, the second magnetic sheet being disposed at the second surface; and a third magnetic sheet disposed closer to the rear plate than the second surface, and spaced apart from the first magnetic sheet to have electromagnetically designated isolation with the first magnetic sheet with the second magnetic sheet interposed therebetween, when viewed from above the rear plate …”



“… a first magnetic sheet disposed at the second surface; and a second magnetic sheet and third magnetic sheet disposed closer to the rear plate than the first surface and spaced apart from each other with the first magnetic sheet interposed therebetween, when viewed from above the rear plate …”

	The inclusion of the limitations above are not read upon by the prior art listed on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845